Case: 19-30770      Document: 00515332590         Page: 1    Date Filed: 03/04/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-30770                            March 4, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
ZACHARY TERRELL,

       Plaintiff-Appellant,

v.

TROY PICHON, Trooper, in his individual capacity; DERRELL WILLIAMS,
Lieutenant, in his individual capacity; DARRIN NAQUIN, Captain, in his
individual capacity,

       Defendants-Appellees.


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:18-CV-5787


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM:*
       On June 17, 2017, Officer Troy Pichon saw Zachary Terrell engage in
what appeared to be a narcotics transaction in the French Quarter. He and
Officer Jeffrey Roach circled the block in their police car. After they returned
to where Terrell was standing, Terrell began riding his bicycle away from the
scene. Pichon told Terrell to stop, but Terrell began pedaling faster. Terrell



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30770     Document: 00515332590      Page: 2    Date Filed: 03/04/2020



                                  No. 19-30770
had only one hand on the bike’s handlebars. His other hand was clutching his
waistband.
      Pichon deployed his Taser, striking Terrell in the back. Terrell fell off
the bike and hit the ground. Pichon observed Terrell drop something on the
street and told Roach to pick it up. Roach did so and found a blister pack of
Tramadol pills. Pichon placed Terrell under arrest. A search revealed that
Terrell was carrying seventeen individually wrapped bags of heroin, twenty-
one Tramadol pills (including the six that he dropped on the street), and $113
in cash.
      During the tasing and subsequent arrest, Terrell received cuts and
bruises on his wrists, elbow, knee, and head. He was taken to the University
Medical Center, where he received stitches above his right eye. His medical
report says that he identified the cause of his injuries as his fall from his
bicycle. Terrell pleaded guilty to one count of possession of heroin in violation
of La. Rev. Stat. § 40:966(C)(1), one count of possession with intent to
distribute Tramadol in violation of La. Rev. Stat. § 40:969(B), and one count
of resisting an officer in violation of La. Rev. Stat. § 14:108.
      Terrell subsequently sued Pichon and Roach for excessive force under
42 U.S.C. § 1983. He also brought claims against Captain Darrin Naquin and
Lieutenant Derrell Williams under § 1983 for failing to supervise and train
Pichon and Roach. And he brought state-law claims against all four
defendants based on the same alleged conduct. Terrell subsequently
dismissed his claims against Roach.
      Terrell alleges that Pichon used excessive force by tasing him and
hitting, kicking, and dragging him after he fell off his bike. The district court
granted Pichon summary judgment on the § 1983 claim because it was barred
by Heck v. Humphrey, 512 U.S. 477, 486–87 (1994) (“We hold that, in order to
recover damages for . . . harm caused by actions whose unlawfulness would
                                         2
    Case: 19-30770    Document: 00515332590     Page: 3   Date Filed: 03/04/2020



                                 No. 19-30770
render a conviction or sentence invalid, a § 1983 plaintiff must prove that the
conviction or sentence has been reversed on direct appeal, expunged by
executive order, declared invalid by a state tribunal authorized to make such
determination, or called into question by a federal court’s issuance of a writ of
habeas corpus, 28 U.S.C. § 2254.”). Because Terrell had no viable § 1983
claim against Pichon, the court also granted summary judgment to Naquin
and Williams on the § 1983 claims alleging failure to supervise and train.
And because no federal claims remained, the court dismissed Terrell’s state-
law claims.
      We agree with the district court’s application of Heck. Our Court has
noted that not every plaintiff ’s claim of excessive force will “invariably
invalidate his conviction.” Arnold v. Town of Slaughter, 100 F. App’x 321, 323
(5th Cir. 2004). But when the facts pleaded by a plaintiff necessarily imply
the invalidity of his conviction, we have held that his claim is Heck-barred.
Id. at 324; see also DeLeon v. City of Corpus Christi, 488 F.3d 649, 656–57
(5th Cir. 2007); Daigre v. City of Waveland, 549 F. App’x 283, 285 (5th Cir.
2013). In his complaint, Terrell alleges that Pichon used force even though
Terrell did not resist arrest. Am. Compl. at ¶ 84. Yet Terrell pleaded guilty to
doing just that—resisting an officer under Louisiana law—which is the exact
same crime that barred the plaintiff ’s claims in Arnold. Because Terrell has
no § 1983 claim against Pichon, Naquin and Williams are entitled to
summary judgment on the § 1983 claims against them. And because there
are no viable federal claims, the state-law claims were rightfully dismissed.
      The district court’s judgment is AFFIRMED.




                                       3